Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	The election without traverse filed 08/30/2022 in response to the Office Action of 06/02/2022 is acknowledged and has been entered.
	Applicant has elected Group IV, claims 88-95, drawn to a method for treating a patient with immunotherapy comprising administering said immunotherapy to the patient after the patient is identified as having non-anergic T-cells, wherein A) the patient is identified as having non-anergic T-cells by measuring decreased expression levels of T-cell anergic genes comprising Semaphorin 7A (Sema7A), Class-I- MHC-restricted T cell associated molecule (CRTAM), lymphocyte-activation gene 3 (Lag3), 4-1BB and neuritin (Nrn1) compared to reference or control expression levels in anergic T-cells, or wherein B) the patient is identified as having non-anergic T-cells by measuring expression levels of T-cell anergic genes comprising Semaphorin 7A (Sema7A), Class-I-MHC- restricted T cell associated molecule (CRTAM), lymphocyte-activation gene 3 (Lag3), 4- 1BB and Nrn1 and comparing the expression levels to reference or control expression levels in anergic T-cells.
	Additionally, Applicant has elected antibody therapy as species of immunotherapy.

3.	Claims 76-96 and 98 are pending in the application. Claims 76-87, 90, 92 and 96 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2022.

4.	Claims 88-89, 91, 93-95 and 98 are currently under prosecution.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e), 120 and/or 365(c) for benefit of the earlier filing date of applications, is acknowledged.  

Claim Objections
6.	Claim 95 is objected to because claim recites, “at least two more genes from Table 2”.  Claims must, under modern claim practice, stand alone to define invention, and incorporation into claims by express reference to specification and/or drawings is not permitted except in very limited circumstances.  See Ex parte Fressola, 27 USPQ2d 1608 (BPAI, 1993). See M.P.E.P. § 2173.05(s), which states: 
“Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant's convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claim 93 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 93 recites to “The method of claim 88, wherein the patient is identified as having non-anergic T-cells by comparing the expression levels to control or reference expression levels in non-anergic T-cells”. Given that claim 88 is drawn to “the patient is identified as having non-anergic T-cells by measuring expression levels of T-cell anergic genes comprising Sema7A, CRTAM, Lag3, 4-1BB and Nrn1 and comparing the expression levels to reference or control expression levels in anergic T-cells”; thus, claim 93 fails to further limit of the claim from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 88-89, 91, 93-94 and 98 are rejected under pre-AIA  35 U.S.C. 103(a), as being unpatentable over Shi et al. (Allergy, 2005, 60: 986–995, IDS) in view of Gras et al. (Transfusion, 2013 Feb, 53(2):270-83, Epub 2012 Jul 31, IDS), Chan et al. (Current Opinion in Immunology 2012, 24: 246–251, IDS) and Hong et al. (WO2007030820, published on 03/15/2007, IDS).
Claims 88-89, 91, 93-94 and 98 are drawn to a method for treating a patient with immunotherapy comprising administering said immunotherapy to the patient after the patient is identified as having non-anergic T-cells, wherein the patient is identified as having non-anergic T-cells by measuring expression levels of T-cell anergic genes comprising Semaphorin 7A (Sema7A), Class-I-MHC- restricted T cell associated molecule (CRTAM), lymphocyte-activation gene 3 (Lag3), 4-1BB and Neuritin (Nrn1)  and comparing the expression levels to reference or control expression levels in anergic T-cells.
Shi et al. teach that the level of Lag3 and 4-1BB are associated with T cells activity; see entire document, e.g. abstract, Table 1, page 988.
	Shi et al. teach do not teach the roles of Sema7a, CRTAM and Nrn1 in T cells.
	However, these deficiencies are remedied by Gras et al., Chan et al. and Hong et al.
	Gras et al. teach that Sema7a is highly expressed on activated T cells; see entire document, e.g. abstract, pages 271 and 280.
Chan et al. teach the role of CRTAM in tumor immunosurveillance and it may be utilized for therapeutic applications in cancer; see entire document, e.g. abstract and page 249. Chan et al. teach that CRTAM is expressed on both NK cells and CD8 T cells and has important role in mediating the effector function of both cell types in specific immunological situations; see the third paragraph of right col. on page 246. 
Hong et al. teach the expression of Neuritin (Nrn1) in anergic T cells, but not in activated T cells; see entire document, e.g. page 2-lines 8-10. Hong et al. teach a method of treating cancer in an individual with cancer comprising administering a human Neuritin Ig chimeric molecule to said individual; see claims 33-34. Hong et al. teach that the level of expression is measured using primers specific for Neuritin; see last paragraph of page 6.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to measure the level of expression of Sema7a, Lag3, 4-1BB, CRTAM and Nrn1 in cancer patient, and then treat the patient with an immunotherapy. One would have been motivated to do so because Shi et al. teach that the level of Lag3 and 4-1BB are associated with T cells activity; Gras et al. teach that Sema7a is highly expressed on activated T cells; Chan et al. teach the role of CRTAM in tumor immunosurveillance and it may be utilized for therapeutic applications in cancer, and CRTAM is expressed on both NK cells and CD8 T cells and has important role in mediating the effector function of both cell types in specific immunological situations; Hong et al. teach the expression of Neuritin (Nrn1) in anergic T cells, but not in activated T cells, and a method of treating cancer in an individual with cancer comprising administering a human Neuritin Ig chimeric molecule to said individual. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to measure the level of expression of Sema7a, Lag3, 4-1BB, CRTAM and Nrn1 in cancer patient, and then treat the patient with an immunotherapy, because the roles of Sema7a, Lag3, 4-1BB, CRTAM and Nrn1 in T cell, and they can be as targets for therapeutic intervention in cancers taught by prior arts.

13.	Claims 88 and 95 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi et al. (Allergy, 2005, 60: 986–995, IDS) in view of Gras et al. (Transfusion, 2013 Feb, 53(2):270-83, Epub 2012 Jul 31, IDS), Chan et al. (Current Opinion in Immunology 2012, 24: 246–251, IDS) and Hong et al. (WO2007030820, published on 03/15/2007, IDS) as applied to claims 88-89, 91, 93-94 and 98 above, and further in view of Willard-Gallo et al. (EP 2272977, published on 01/12/2011).
	Claim 95 is herein drawn to the method of claim 88, further comprising measuring the expression levels of CD47 and BACH2.
	The teachings of Shi et al. in view of Gras et al., Chan et al. and Hong et al. have been set forth in the above rejection of claims 88-89, 91, 93-94 and 98 under pre-AIA  35 U.S.C. 103(a).
	Shi et al. in view of Gras et al., Chan et al. and Hong et al. do not teach the expression levels of CD47 and BACH2 in T cells.
However, these deficiencies are remedied by Willard-Gallo et al.
Willard-Gallo et al. teach the level of CD47 and BACH2 are associated with T cells; see entire document, e.g. [0070], Table 7 (page 46). Willard-Gallo et al. teach a method of measuring the level of CD47 and BACH2; see claims 5, 7-8 and 12.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to measure the level of expression of Sema7a, Lag3, 4-1BB, CRTAM, Nrn1, CD47 and BACH2 in cancer patient, and then treat the patient with an immunotherapy. One would have been motivated to do so because Shi et al. in view of Gras et al., Chan et al. and Hong et al. teach measuring the level of expression of Sema7a, Lag3, 4-1BB, CRTAM and Nrn1 in cancer patient, and then treat the patient with an immunotherapy; Willard-Gallo et al. teach the level of CD47 and BACH2 are associated with T cells, and teach a method of measuring the level of CD47 and BACH2. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to measure the level of expression of Sema7a, Lag3, 4-1BB, CRTAM, Nrn1, CD47 and BACH2 in cancer patient, and then treat the patient with an immunotherapy, because the level of CD47 and BACH2 are associated with T cells as taught by Willard-Gallo et al.

14.	Claims 88-89, 91, 93-94 and 98 are rejected under pre-AIA  35 U.S.C. 103(a), as being unpatentable over Shi et al. (Allergy, 2005, 60: 986–995, IDS) in view of Gras et al. (Transfusion, 2013 Feb, 53(2):270-83, Epub 2012 Jul 31, IDS), Zheng et al. (Journal of Immunotherapy 2011, Vol. 34, No. 9, pp. 723) and Hong et al. (WO2007030820, published on 03/15/2007, IDS).
Claims 88-89, 91, 93-94 and 98 are drawn to a method for treating a patient with immunotherapy comprising administering said immunotherapy to the patient after the patient is identified as having non-anergic T-cells, wherein the patient is identified as having non-anergic T-cells by measuring expression levels of T-cell anergic genes comprising Semaphorin 7A (Sema7A), Class-I-MHC- restricted T cell associated molecule (CRTAM), lymphocyte-activation gene 3 (Lag3), 4-1BB and Neuritin (Nrn1)  and comparing the expression levels to reference or control expression levels in anergic T-cells.
Shi et al. teach that the level of Lag3 and 4-1BB are associated with T cells activity; see entire document, e.g. abstract, Table 1, page 988.
	Shi et al. teach do not teach the roles of Sema7a, CRTAM and Nrn1 in T cells.
	However, these deficiencies are remedied by Gras et al., Zheng et al. and Hong et al.
	Gras et al. teach that Sema7a is highly expressed on activated T cells; see entire document, e.g. abstract, pages 271 and 280.
Zheng et al. teach Lag3 and CRTAM serving as cell surface markers to identify anergic T cell, they might be useful therapeutic targets for immunotherapy aimed to reverse tumor-infiltrating lymphocytes (TILs) dysfunction, and teach Egr2 is a central regulator of T cell anergy; see entire document, e.g. page 723.
Hong et al. teach the expression of Neuritin (Nrn1) in anergic T cells, but not in activated T cells; see entire document, e.g. page 2-lines 8-10. Hong et al. teach a method of treating cancer in an individual with cancer comprising administering a human Neuritin Ig chimeric molecule to said individual; see claims 33-34. Hong et al. teach that the level of expression is measured using primers specific for Neuritin; see last paragraph of page 6.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to measure the level of expression of Sema7a, Lag3, 4-1BB, CRTAM and Nrn1 in cancer patient, and then treat the patient with an immunotherapy. One would have been motivated to do so because Shi et al. teach that the level of Lag3 and 4-1BB are associated with T cells activity; Gras et al. teach that Sema7a is highly expressed on activated T cells; Zheng et al. teach Lag3 and CRTAM serving as cell surface markers to identify anergic T cell, they might be useful therapeutic targets for immunotherapy aimed to reverse tumor-infiltrating lymphocytes (TILs) dysfunction; Hong et al. teach the expression of Neuritin (Nrn1) in anergic T cells, but not in activated T cells, and a method of treating cancer in an individual with cancer comprising administering a human Neuritin Ig chimeric molecule to said individual. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to measure the level of expression of Sema7a, Lag3, 4-1BB, CRTAM and Nrn1 in cancer patient, and then treat the patient with an immunotherapy, because the roles of Sema7a, Lag3, 4-1BB, CRTAM and Nrn1 in T cell, and they can be as targets for therapeutic intervention in cancers taught by prior arts.

Conclusion
15.	No claim is allowed.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642